     Case 2:19-cv-02491-JAR-JPO Document 940 Filed 06/14/21 Page 1 of 21




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

In re: CCA Recordings 2255 Litigation,

                              Petitioners,

v.                                                    Case No. 19-cv-2491-JAR-JPO

                                                      (This Document Relates to United States v.
                                                      Steven M. Hohn, Case No. 12-cr-20003-
                                                      JAR-3, Steven M. Hohn v. United States,
                                                      Case No. 19-cv-2082-JAR-JPO; United
                                                      States v. William Mitchell, Case No. 13-cr-
                                                      20051-JAR-1, William Mitchell v. United
                                                      States, Case No. 17-cv-2380-JAR-JPO.)

United States of America,

                        Respondent.
______________________________________________________________________________

                               MEMORANDUM AND ORDER

       This matter comes before the Court on the government’s Motion for Order (Doc. 891)

allowing it to review the audio recordings on which Petitioners Steven Hohn and William

Mitchell’s claims are based in advance of their evidentiary hearings. Petitioners ask the Court to

deny the government’s motion. For the reasons set forth in detail below, the Court denies the

government’s motion.

I.     Background

       This Court has previously addressed whether the government should be permitted access

to and review of the content of the audio recordings. The Court assumes the reader is familiar

with its rulings in these consolidated proceedings that precipitate the matter before the Court.

The Court does not restate the underlying facts and conclusions of law in detail but will provide

excerpts from the record as needed to frame its discussion of the issues presently before it.
      Case 2:19-cv-02491-JAR-JPO Document 940 Filed 06/14/21 Page 2 of 21




           June 4, 2020 Order

           On June 4, 2020, this Court entered an order rejecting the government’s argument that

petitioners implicitly waived attorney-client privilege over the communications when they placed

the communications at issue in bringing their habeas petitions.1 Citing the Tenth Circuit’s

decision in United States v. Pinson, the government argued that by placing the attorney-client

communications at issue in their § 2255 motions, petitioners impliedly waived any right to

preclude discovery of those communications and to defend itself, the government must be

permitted to independently assess the content of the communications that petitioners claim are

protected.2 The Court disagreed, finding that Strickland v. Washington instructs that Sixth

Amendment ineffective assistance claims fall into two camps: intentional ineffectiveness caused

by the government’s extrinsic interference and actual ineffectiveness caused by the intrinsic

actions or advice of counsel.3 The Court distinguished the intentional-intrusion claims at issue

here with the actual ineffectiveness claim at issue in Pinson, and agreed with petitioners that

their claims do not require the Court to evaluate the reasonableness of defense counsel’s

performance in order to determine whether the government interfered with the effective

assistance of counsel or whether they have demonstrated prejudice, because under their theory of

recovery under Shillinger v. Haworth, prejudice is presumed and a Sixth Amendment violation is

per se.4

           Later that day, Judge O’Hara ruled in a separate order that petitioners “are at liberty to

make well-founded attorney-client-privilege assertions in response to the government’s



           1
               Doc. 225 at 5–9.
           2
               Id. at 6 (citing 584 F.3d 972, 977–78 (10th Cir. 2009)).
           3
               Id. (citing 466 U.S. 668, 691 (1984)).
           4
               Id. at 6–9 (citing 70 F.3d 1132, 1142 (10th Cir. 1995)).




                                                               2
     Case 2:19-cv-02491-JAR-JPO Document 940 Filed 06/14/21 Page 3 of 21




discovery, if they provide the required privilege log.”5 Judge O’Hara conditionally sustained

petitioners’ privilege objection to the requests for the audio and video recordings because, by

their nature, such recordings include communications that petitioners assert are subject to the

attorney-client privilege. The court noted that nearly every petitioner filed a PL with details of

the recordings on May 14, 2020,6 and permitted the government to file a motion specifically

addressing the challenged recordings if it had specific good cause to challenge the privilege(s)

asserted in any one of them.7

       October 15, 2020 Orders

       On October 15, 2020, the Court reaffirmed its ruling on the government’s implied waiver

argument and, in light of the government’s blanket objections to petitioners’ privilege logs

(“PLs”), established a procedure for in camera review of the recordings.8 The Court addressed

petitioners’ argument that Pinson necessarily recognizes that the Sixth Amendment provides

defendants in criminal cases with a right to nondisclosure and that this right remains in place

during their § 2255 proceedings. The Court framed the issue in these § 2255 proceedings as

narrower than the issue in Pinson—does the Sixth Amendment protection from disclosure that

attaches to a defendant’s attorney-client communications during a criminal prosecution remain in

effect in § 2255 proceedings when the government’s acquisition of that communication in the

criminal case is being challenged as a Sixth Amendment intentional intrusion claim violation in

the § 2255 proceedings?9



       5
           Doc. 230 at 12.
       6
           Doc. 205-2.
       7
           Doc. 230 at 13 (emphasis in original).
       8
           Doc. 587 at 9.
       9
           Id. at 12.




                                                    3
     Case 2:19-cv-02491-JAR-JPO Document 940 Filed 06/14/21 Page 4 of 21




       Citing Greater Newburyport Clamshell Alliance v. Public Service Co., the government

argued that petitioners incorrectly rely on the Sixth Amendment as a basis for not producing the

recordings because the constitutional protection only applies to criminal proceedings.10 In

Newburyport, a civil § 1983 action, the First Circuit held that the “[S]ixth [A]mendment provides

a shield for the attorney-client privilege only in criminal proceedings; upon termination of those

proceedings and initiation of a civil action putting the privilege at issue, that constitutional

protection ends.”11 This Court distinguished Newburyport from these § 2255 motions, which the

Tenth Circuit has held are a continuation of a defendant’s federal criminal case. The Court also

noted that while the First Circuit held that the Sixth Amendment did not apply in the civil § 1983

action, the plaintiffs’ claim was “quasi-constitutional” and adopted a balancing test: it presumed

that the plaintiffs’ communications remained immune to disclosure and ruled that to overcome

that presumption, the government had to show that its need to obtain those communications was

proportionate to the residual “[S]ixth [A]mendment concerns” that justified nondisclosure.12 The

Court found that, like Newburyport, the attorney-client relationship the government is attempting

to invade through production of the recordings is the very relationship that it allegedly violated

while the privilege was still unquestionably covered by the Sixth Amendment. And the

government has acknowledged that relief in these proceedings may entail a new trial. Thus,

granting the government’s request for production would effectively perpetuate the underlying

Sixth Amendment violations by authorizing the government to do now precisely what it is

accused of doing in the underlying criminal cases—obtain access to confidential attorney-client




       10
            Id. at 13 (citing 838 F.2d 13 (1st Cir. 1988)).
       11
            838 F.2d at 19.
       12
            Doc. 587 at 15.




                                                              4
     Case 2:19-cv-02491-JAR-JPO Document 940 Filed 06/14/21 Page 5 of 21




communications without any legitimate law enforcement justification for doing so.13 The factors

discussed in the Court’s implied-waiver order continued to weigh against disclosure, at least at

that stage of these proceedings.

       The Court stressed that because petitioners’ theory of relief under Shillinger does not

require a showing of prejudice for purposes of establishing a Sixth Amendment violation, the

government has no need to independently assess the content of the communications at issue in

order to defend against petitioners’ claims, let alone a need strong enough to outweigh Sixth

Amendment concerns that weigh in favor of keeping those communications confidential.14

Because the petitioners here are not necessarily immune from further prosecution, strongly

weighing in favor of nondisclosure, the Sixth Amendment concerns at play in petitioners’

criminal cases do not wholly “evaporate” in their § 2255 proceedings.15 Instead, Newburyport

instructs that those concerns give rise to at least a presumption of nondisclosure in these cases,

which constitute a continuation of the same federal prosecutions during which the alleged

prosecutorial misconduct occurred. The government did not even attempt to overcome this

presumption by showing that its need for information is “proportional to the importance” of the

residual constitutional concerns. Thus, Newburyport does not strip Sixth Amendment protection

from petitioners’ § 2255 motions.

       As the Court clarified in its June 4, 2020 Order, “[b]ecause the [S]ixth [A]mendment

ensures a right to effective assistance of counsel, it should follow that the [S]ixth [A]mendment




       13
            Id. at 16–17 (citing Shillinger v. Haworth, 70 F.3d 1132, 1142 (10th Cir. 1995)).
       14
            Id. at 17.
       15
            Id.




                                                          5
      Case 2:19-cv-02491-JAR-JPO Document 940 Filed 06/14/21 Page 6 of 21




subsumes the attorney-client privilege, a necessary underpinning of that right.”16 As the Fifth

Circuit explained in discussing intentional intrusion cases, a communication that “is intended to

remain confidential and was made under such circumstances that it was reasonably expected and

understood to be confidential” is protected by both the attorney-client privilege and from

government intrusion under the Sixth Amendment.17 In order to be covered by the attorney-

client privilege, a communication between a lawyer and client must relate to legal advice or

strategy sought by the client.”18 Accordingly, determining whether a recording is privileged

continues to be the logical starting point for the Court’s analysis of whether petitioners have

made a threshold showing on the “protected attorney-client communication” element of their

claims.

          The nature of the government’s specific objections to the PLs requires in camera review

of all the recordings. First, the government objected to all recordings that are not supported by

competent evidence, that is, affidavits from defense counsel to confirm that the nature and

purpose of the meetings and calls were within the ambit of protected communication, including

but not limited to defense preparation, plea negotiations, or review of discovery. The Court

directed petitioners with audio recording claims to supplement their privilege logs with affidavits

from defense counsel specific to their clients that confirm the recorded communications are

within the ambit of Sixth Amendment protection.19 Second, the government continued to

maintain that the attorney-client privilege does not attach (or is waived) when an inmate initiates



         16
            Id. See Note, Government Intrusions into Defense Camp: Undermining the Right to Counsel, 97 HARV.
L. REV. 1143, 1145 (1984) (citing Weatherford v. Busey, 429 U.S. 545, 563 (1977); United States v. Levy, 577 F.2d
200, 209 (3d Cir. 1978)).
          17
               United States v. Melvin, 650 F.2d 641, 645 (5th Cir. 1981).
          18
               Id. (emphasis omitted) (quoting United States v. Johnston, 146 F.3d 785, 794 (10th Cir. 1998)).
          19
               Doc. 587 at 23–24.




                                                             6
      Case 2:19-cv-02491-JAR-JPO Document 940 Filed 06/14/21 Page 7 of 21




an outgoing call after being warned that the call may be subject to recording. The government

objected to the audio PLs because they do not include whether the call included a recorded

preamble that warned the participants on the call that it may be subject to recording. Although

the information included in the fact sheets indicates whether a preamble was played, the

government requested this information be included in the PLs. The Court declined the

government’s sampling suggestion, and instead held that it would listen to the individual audio

recordings and denied the objection as moot.20

        Relative to the motion before it, the Court also stated that the recordings will be made a

part of the record in every individual petitioner’s case as sealed exhibits.21 Should any

§ 2255 motion proceed to evidentiary hearing, the Court reserved ruling on whether the

recordings will be unsealed at that time and, if so, what is necessary to protect a petitioner’s

Sixth Amendment rights in the event the Court finds he or she is entitled to relief that includes

future prosecution or retrial. This decision has proved to be prudent, given the number of § 2255

motions that have been dismissed or are subject to dismissal on procedural grounds.

        The Court further noted that petitioners’ argument that this threshold showing is the legal

standard for proving the protected attorney-client communication element of their claims is

misplaced. This threshold showing is merely that and petitioners are also required to establish

there was a reasonable expectation of confidentiality with respect to the audio recordings and

that they did not knowingly or intelligently waive their Sixth Amendment rights.22 The Court

also denied the government’s request for leave to conduct discovery on its waiver defense and


        20
            Id. at 29–31. Not at issue here, the Court also rejected the government’s general objection to the
soundless video recordings on the grounds that the videos had no discernable communicative value, but reserved
ruling on the specific objections to individual videos on a case-by-case basis. Id. at 25–29.
        21
             Id. at 30.
        22
             Id. at 31.




                                                        7
     Case 2:19-cv-02491-JAR-JPO Document 940 Filed 06/14/21 Page 8 of 21




instead ordered petitioners with audio recording claims—like Hohn and Mitchell—to supplement

the record with affidavits on the issue of waiver.23

       Also on October 15, 2020, the Court issued a separate order finding the government’s

refusal to comply with discovery orders issued by the Court is sanctionable under Fed. R. Civ. P.

37(b)(2) and notified the government of its intent to take as conclusively established certain facts

petitioners might have proved regarding the “privy to” element of their Sixth Amendment claims

with respect to any petitioner who establishes that he or she is entitled to an evidentiary

hearing.24 Notably, the Court denied petitioners’ request for a Rule 37(b)(2) sanction regarding

prejudice, seeking to assume that the alleged misconduct had a substantial and injurious

influence on the outcome of petitioners’ criminal case.25

       January 18, 2021 Orders

       On January 18, 2021, the Court issued an order: (1) reaffirming and expanding its holding

regarding the applicable Sixth Amendment standard; (2) addressing the collateral-attack waiver

by plea issue; and (3) addressing jurisdictional defenses raised by the government, including

certification requirements under Rule 2(b) of the Rules Governing Section 2255 Proceedings.26

       The Court also issued three orders granting individual petitioners an evidentiary hearing

on their audio recording claims. These petitioners—Vernon Brown, Stephen Hohn, and William

Mitchell—were all convicted after a jury trial.27 The parties have since agreed to settle Brown’s




       23
            Id. at 59.
       24
            Doc. 588.
       25
            Id. at 11–12.
       26
            Doc. 730.
       27
            Doc. 731 (Brown); Doc. 732 (Mitchell); Doc. 758 (Hohn).




                                                       8
        Case 2:19-cv-02491-JAR-JPO Document 940 Filed 06/14/21 Page 9 of 21




case; Mitchell’s § 2255 motion is set for hearing on July 6, 2021, and Hohn’s § 2255 motion is

set for hearing on August 9, 2021.

II.      Discussion

         The government accuses petitioners of relying on “secret evidence” to vacate their jury

verdicts and contends, for the third time, that it needs to review the content of the recordings in

advance of the evidentiary hearings in order to prove that it did not violate the Sixth Amendment

and, even if it did, petitioners are not entitled to a remedy. The government argues that review of

the recordings is necessary to show petitioners were not prejudiced, that the recordings are not

protected attorney-client communications, and that petitioners are not entitled to the remedy they

seek.

         At the outset, the Court stresses that far from being “secret evidence,” the recordings of

petitioners’ CCA calls were both subpoenaed by former SAUSA Erin Tomasic and AUSA Terra

Morehead as part of petitioners’ underlying criminal proceedings and in the government’s

possession for several years, until the Court ordered it to turn over the calls and derivative

evidence to the Federal Public Defender (“FPD”) in August 2019.28 Moreover, after the FPD

listened to the calls and provided detailed PLs, the Court listened to the audio calls in camera

and verified the content of each call to confirm that it was as described in the logs and that it

related to legal advice and strategy, as opposed to chats about the weather.29 The Court also

provided specific information requested by the USAO regarding the preamble played at the

beginning of the calls and any statements by the parties relating to such. In addition, both




         28
              Doc. 732 at 10; Doc. 758 at 9.
         29
              Doc. 732 at 10–11; Doc. 758 at 10.




                                                   9
      Case 2:19-cv-02491-JAR-JPO Document 940 Filed 06/14/21 Page 10 of 21




petitioners and defense counsel have provided detailed declarations or affidavits regarding the

content of the recordings and the circumstances under which they were placed as well as waiver.

         The Court addresses the government’s arguments in turn.

         A.         Prejudice

         The government argues that to fairly defend against allegations it violated the Sixth

Amendment, it needs to review the recordings for evidence that will show the prosecution team

neither used nor could have used “the substance of the recordings . . . to the government’s

advantage or to the petitioner’s disadvantage.”30 In other words, the government continues to

ignore the holding in Shillinger and assert that actual prejudice is an element of petitioners’ Sixth

Amendment claims.

         As this Court previously discussed as recently as the January 18, 2021 Order, under

Shillinger, once petitioners demonstrate the prosecution team intentionally and unjustifiably

become privy to their protected attorney-client communications, prejudice is presumed.31 In the

Tenth Circuit, this presumption is not rebuttable and results in a per se Sixth Amendment

violation.32 Accordingly, review of the audio recordings for evidence the government contends

might rebut this presumption is not necessary under the Shillinger framework.

         Nor is review of the recordings necessary to a determination of whether the violation

amounts to harmless error. On habeas review, the court applies the standard in Brecht v.



         30
              Doc. 891 at 4.
         31
            See Doc. 730 at 10; Shillinger v. Haworth, 70 F.3d 1132, 1142 (10th Cir. 1995) (clarifying that it is only
in those cases where the government “has a legitimate law enforcement purpose for its intrusion” that a petitioner
must demonstrate that there is at least “a realistic probability of injury to [the defendant] or benefit to the
[government],” in other words, prejudice).
         32
           See Shillinger, 70 F.3d at 1140, 1142 (distinguishing between the First Circuit’s burden-shifting
approach, which treats the presumption of prejudice as rebuttable, and the Third Circuit’s per se rule, which does
not; ultimately rejecting the former approach and adopting the latter (first citing United States v. Mastroianni, 749
F.2d 900, 907 (1st Cir. 1984), then citing United States v. Levy, 577 F.2d 200, 210 (3d Cir. 1978))).




                                                          10
     Case 2:19-cv-02491-JAR-JPO Document 940 Filed 06/14/21 Page 11 of 21




Abrahamson to determine whether constitutional error warrants relief from the challenged

conviction or sentence.33 Under this standard, constitutional error may be disregarded unless

found to have “had substantial and injurious effect or influence in determining the jury’s

verdict,” with the burden on the movant to establish that the error “resulted in actual

prejudice.”34 “If a reviewing court is in ‘grave doubt’ as to the harmlessness of an error, the

habeas petitioner must win.”35 The Tenth Circuit has held that Brecht’s harmless-error analysis

is applicable in § 2255 cases.36 Fed. R. Crim. P. 52(a) also requires that a defendant show

prejudice in order to obtain relief in a § 2255 action.37

        Notwithstanding Brecht, constitutional errors that rise to the level of “structural error,” in

contrast to ordinary “trial error,” require automatic reversal of the conviction or the grant of the

writ of habeas corpus. The Supreme Court has explained, “structural defects in the constitution

of the trial mechanism . . . defy analysis by ‘harmless-error’ standards.”38 “A defining feature of

structural error is that the resulting unfairness or prejudice is necessarily unquantifiable and

indeterminate, such that any inquiry into its effect on the outcome of the case would be purely




        33
             507 U.S. 619 (1993) (applying harmless-error review to § 2254 movants).
        34
             Id. at 637–38 (internal quotation marks omitted).
        35
          Crease v. McKune, 189 F.3d 1188, 1193 (10th Cir. 1999) (quoting O’Neal v. McAnnich, 513 U.S. 432,
436 (1995)).
        36
           See United States v. Dago, 441 F.3d 1238, 1246 (10th Cir. 2006) (holding “the logic behind Brecht is
applicable in § 2255 cases” and applying harmless-error review to § 2255 claim); United States v. Driscoll, 892 F.3d
1127, 1132 (10th Cir. 2018) (same).
        37
           See United States v. Spaulding, 802 F.3d 1110, 1119 n.9 (10th Cir. 2015) (explaining that Rule 52(a)
“obligates a federal court to disregard errors that do ‘not affect substantial rights’”).
        38
             Arizona v. Fulminante, 499 U.S. 279, 307–08 (1991).




                                                          11
     Case 2:19-cv-02491-JAR-JPO Document 940 Filed 06/14/21 Page 12 of 21




speculative.”39 In contrast, the effect of ordinary trial errors “may ‘be quantitatively assessed in

the context of other evidence presented.’” 40

         In addition, apart from structural error, the Supreme Court in Brecht suggested another

potential type of error warranting relief. In Footnote Nine, the Court stated that Brecht

                    does not foreclose the possibility that in an unusual case, a
                    deliberate and especially egregious error of the trial type, or one
                    that is combined with a pattern of prosecutorial misconduct, might
                    so infect the integrity of the proceeding as to warrant the grant of
                    habeas relief, even if it did not substantially influence the jury’s
                    verdict.41

The Tenth Circuit has explained that the key inquiry governing “whether the footnote’s

exemption will be applicable ‘is whether the integrity of the proceeding was so infected that the

entire trial was unfair.”42

         Petitioners argue that once they show the prosecution team intentionally and unjustifiably

became privy to their recordings, the Court must presume this resulted in prejudice. Critically,

petitioners urge that this is true both for purposes of determining whether the government

violated the Sixth Amendment and for purposes of determining whether the violation amounts to

harmless error. Citing Shillinger, petitioners continue to assert that once a petitioner proves the

government violated the Sixth Amendment, his § 2255 motion should be granted and the only

question before the Court is how—not whether—to remedy that violation. Because the




         39
            United States v. Solon, 596 F.3d 1206, 1211 (10th Cir. 2010) (quotations omitted); see also United States
v. Gonzalez-Lopez, 548 U.S. 140, 149 n.4 (2006) (“[A]s we have done in the past, we rest our conclusion of
structural error upon the difficulty of assessing the effect of the error.”).
         40
              Gonzalez-Lopez, 548 U.S. at 148 (quoting Fulminante, 499 U.S. at 307–08).
         41
              Brecht, 507 U.S. at 638 n.9.
         42
           See Duckett v. Mullin, 306 F.3d 982, 994–95 (10th Cir. 1992) (finding challenged prosecutorial
misconduct involving improper remarks in both the guilt and sentencing stages did not rise to the level of Footnote
Nine error, noting that such concerns “will manifest themselves in very limited circumstances.”).




                                                         12
     Case 2:19-cv-02491-JAR-JPO Document 940 Filed 06/14/21 Page 13 of 21




government cannot demonstrate that it needs to review the recordings in order to rebut the

nonrebuttable presumption, the content of the recordings should not be turned over.

        In other words, petitioners claim that under Shillinger, intentional-intrusion Sixth

Amendment violations are structural errors. As this Court discussed in the January 18 Order, the

Tenth Circuit held that “when the state becomes privy to confidential communications because

of its purposeful intrusion into the attorney-client relationship and lacks a legitimate justification

for doing so, a prejudicial effect on the reliability of the trial process must be presumed.”43 The

court reasoned that “no other standard can adequately deter this sort of misconduct,” and that

“prejudice in these circumstances is so likely that case-by-case inquiry into prejudice is not

worth the cost.”44 The court further explained that its holding “subsumes the state’s argument

that harmless error analysis should apply to this sort of Sixth Amendment violation because our

per se rule recognizes that such intentional and groundless prosecutorial intrusions are never

harmless because they ‘necessarily render a trial fundamentally unfair.’”45 Thus, the Tenth

Circuit is part of the split within the Circuit Courts recognizing per se intentional-intrusion Sixth

Amendment violations and mirrors the language used by the Supreme Court to identify structural

errors.46

        This Court also rejected the government’s argument that under United States v. Gonzalez-

Lopez, petitioners must nonetheless establish actual prejudice to demonstrate that the government

violated the Sixth Amendment.47 The Shillinger court expressly acknowledged both Strickland’s



        43
             Shillinger v. Haworth, 70 F.3d 1132, 1142 (10th Cir. 1995).
        44
             Id. (quoting Strickland v. Washington, 466 U.S. 668, 692 (1984)).
        45
             Id. (quoting Rose v. Clark, 478 U.S. 570, 577 (1986)).
        46
             See Doc. 730 at 9–10 (collecting cases).
        47
             Id. at 13 (citing 548 U.S. 140 (2006)).




                                                          13
      Case 2:19-cv-02491-JAR-JPO Document 940 Filed 06/14/21 Page 14 of 21




general rule and its direct-interference exception.48 Thus, Gonzalez-Lopez does not alter that

exception that a defendant need not always show prejudice to prove a Sixth Amendment claim.

And because the Tenth Circuit reached the same conclusion in Shillinger, the decision is

consistent with the Supreme Court’s decision in Gonzalez-Lopez.49 Petitioners also cite Footnote

Nine as an alternative source of relief.

         Accordingly, because Shillinger establishes that intentional-intrusion violations such as

those alleged here are not subject to harmless-error review, the violation itself warrants relief,

that is, grant of the petitioner’s § 2255 motion. Thus, as Shillinger instructs, it is only what

happens after the Court grants relief that is up for debate—what remedy to impose.50

         As petitioners note, the government does not acknowledge this aspect of Shillinger in its

harmless-error discussion. Instead, it continues to question whether Shillinger is good law in

light of the Supreme Court’s view in Weatherford and Morrison that at least “a realistic

probability” of prejudice must be demonstrated to substantiate a Sixth Amendment violation of

the kind alleged here, and a presumption falls short of this demonstration.51 But as this Court has

explained, the Tenth Circuit analyzed and distinguished Weatherford, noting that the Supreme

Court “emphasized both the absence of purposefulness in the prosecutor’s intrusion and the

legitimate law enforcement interests at stake.”52 The Shillinger court concluded, unlike in

Weatherford, that “the intrusion here was not only intentional, but also lacked a legitimate law



         48
              Shillinger, 70 F.3d at 1141 (citing Strickland, 466 U.S. at 692).
         49
              Doc. 730 at 16.
         50
            After affirming the lower court’s grant of habeas relief, the Shillinger court remanded for an evidentiary
hearing to determine if the remedy imposed—a new trial—was tailored to cure the taint of the intentional-intrusion
violation or whether the government’s conduct justified a different remedy, such as recusal of the original
prosecution team or even dismissal of the indictment. Shillinger, 70 F.3d at 1142–43.
         51
              See Doc. 745 at 133 n.97.
         52
              Shillinger, 70 F.3d at 1138–39.




                                                             14
     Case 2:19-cv-02491-JAR-JPO Document 940 Filed 06/14/21 Page 15 of 21




enforcement purpose.”53 The court also explained that Morrison “left open the question of

whether intentional and unjustified intrusions upon the attorney-client relationship may violate

the Sixth Amendment even absent proof of prejudice.”54 As previously discussed, Morrison

never reached the prejudice question, “holding only that even if the defendant’s Sixth

Amendment rights were violated, dismissal of the indictment was an inappropriate remedy in

that case.”55 The government’s motion is denied on these grounds.

       B.          Protected Communications/Waiver

       Next, the government argues that it must review the recordings to demonstrate that they

are not protected attorney-client communications, either because they are not privileged or

protected or because petitioners waived any right to confidential attorney-client communications.

The Court disagrees.

       As previously discussed, this Court has determined that both petitioners’ recorded

communications relate to legal advice or strategy.56 Nevertheless, the government argues that it

needs to review the recordings prior to the evidentiary hearings to “weigh in” and confirm as

much. The government urges that any call petitioners made is subject to a challenge that it is not

protected by the Sixth Amendment on several grounds, including: (1) the call might contain

evidence that the parties on the call were aware or should have been aware that the call was

subject to monitoring (such as the recorded preamble or a statement by one of the parties); (2)

the parties on the call discussed harmless subjects not touching on legal advice or strategy (such

as weather, scheduling issues, complaint about jailhouse conditions, etc.); and (3) the content of



       53
            Id. at 1139.
       54
            Id. at 1140.
       55
            Id.
       56
            Docs. 731, 758.




                                                15
     Case 2:19-cv-02491-JAR-JPO Document 940 Filed 06/14/21 Page 16 of 21




the communications about legal advice or strategy discussed on the call was conveyed by the

petitioner or his counsel to third parties after the call, including the government, thereby

“extinguishing” any privilege or Sixth Amendment protection with respect to the subsequently-

disclosed communication. The Court has already reviewed the recordings for the information

listed above and confirmed the preamble played at the start of each call and that the recordings

contain neither a discussion of this preamble nor any other statements evincing awareness that

the calls were being recorded. And, assuming the government would raise these objections with

respect to many if not all of the recordings, the Court has been able to resolve this issue by

reviewing the recordings in camera.57

        The government further argues that it must review the recordings to determine whether

petitioners “waived any right to confidential attorney-client communications” by (1) placing the

calls; (2) later disclosing the substance of the communications to third parties; or (3) later

disclosing the substance of the communications to the prosecutors.58 The Court disagrees.

                   1.         Placing the Recorded Calls

        First, the government states that it is not arguing that the mere presence of a third

person—in this case, a recording device—is sufficient for a person to waive their Sixth

Amendment right. Instead, it takes issue with petitioner’s decision to place a call to his attorney

on an obviously recorded line after being warned multiple times in multiple ways that

conversations on that line will be recorded and therefore not be confidential. Under such

circumstances, it urges, Sixth Amendment protections simply do not attach because the




        57
           See United States v. Robinson, 209 A.3d 25, 42 (Del. 2019) (reviewing in camera defendant’s protected
documents that were the subject of a Sixth Amendment intentional-intrusion claim in conjunction with an
evidentiary hearing on motion to dismiss indictment).
        58
             Doc. 891 at 3.




                                                       16
     Case 2:19-cv-02491-JAR-JPO Document 940 Filed 06/14/21 Page 17 of 21




communication is not reasonably expected and understood to be confidential. This blanket

objection was rejected in the Court’s previous rulings on the law surrounding the jail call waiver

issue, and the government does not explain how listening to the content of the recordings will

help it determine whether petitioners waived their Sixth Amendment rights by placing the

recorded calls.59

                  2.          Subsequent Disclosure to Third Parties

       The government next argues that it needs to review the recordings to catalog each

statement made during each call and determine whether petitioners later disclosed the substance

of these statements to trusted third parties. But the Court previously rejected this argument

because the government failed to explain (1) how such a disclosure after-the-fact destroys the

expectation of confidentiality at the time of the actual attorney-client conversation,” or (2) how

this waiver of the attorney-client privilege would constitute a knowing and voluntary waiver of

any petitioners’ Sixth Amendment right.60

       The government responds that any disclosure after-the-fact assumes that it occurred after

the government obtained the petitioner’s recordings, a question that would have to be answered

on a petitioner-by-petitioner and call-by-call basis, which the government cannot do until it is

able to review the recordings. But the government still does not explain how this disclosure

destroys the expectation of confidentiality or why it cannot use the PLs, which set out the date,

time, duration, and general description of each call, to question petitioners at the evidentiary

hearings.




       59
            See Black Order, No. 16-20032-JAR, Doc. 785 at 166–76; Doc. 587 at 39–45.
       60
            Doc. 587 at 42.




                                                      17
     Case 2:19-cv-02491-JAR-JPO Document 940 Filed 06/14/21 Page 18 of 21




                3.      Subsequent Disclosure to Prosecutors

        The government advances a new waiver theory, arguing that it needs to review the

recordings to determine whether they contain statements petitioners later disclosed to the

prosecutors themselves. This argument was not raised in the government’s response to

petitioners’ § 2255 motions or any subsequent supplemental briefing. As petitioners note, the

government fails to explain how this disclosure after-the-fact destroys the expectation of

confidentiality at the time of the actual protected conversation, nor does it address how any

purported waiver was knowing, intelligent, and voluntary. Nor does the government address

how the act of disclosing a fact discussed during an attorney-client conversation would authorize

the prosecutor to review the attorney-client conversation itself. The Court agrees that under the

government’s argument, a defendant effectively foregoes the right to complain about the

prosecution team’s intrusion upon his attorney-client discussion about a matter related to legal

advice or strategy when the defense team implements—and thus discloses to the prosecutor—the

same legal advice or strategy the defense team previously discussed. This waiver theory appears

to be another attempt to circumvent the Shillinger per se rule, as it seeks to show these

subsequent disclosures rendered harmless the initial intrusions. This would effectively permit

prosecutors to retroactively insulate their misconduct by showing that they were able to learn

from independent sources the same information they originally obtained via their intentional

intrusions. The government’s motion is also denied on these grounds.

        C.      Remedy

        Finally, the government argues that it needs to review the recordings to determine

whether petitioners are entitled to the relief they seek. Section 2255 gives a district court a broad

range of remedial powers. If the court finds that the petitioner is entitled to relief, “the court shall




                                                  18
      Case 2:19-cv-02491-JAR-JPO Document 940 Filed 06/14/21 Page 19 of 21




vacate and set the judgment aside and shall discharge the prisoner or resentence him or grant a

new trial or correct the sentence as may appear appropriate.”61

         Petitioners seek dismissal with prejudice to refiling. Significantly, while conceding that

actual prejudice can “inform” the remedy question, petitioners do not assert that they can prove

actual and additional prejudice occurred. Instead, they request a remedy based solely on

Shillinger’s presumption of prejudice and its promise of deterrence. Petitioners argue that under

Shillinger, the pervasiveness of the government intrusion drives the remedy necessary to purge

the taint of the intrusion—ranging from resentencing, to a new trial, and, in extreme

circumstances, dismissal of the indictment. Petitioners acknowledge that under Morrison, actual

prejudice is required for the drastic remedy of dismissal of an indictment.62 And the Tenth

Circuit recently counseled that Morrison requires that courts rule out “more narrowly tailored

remedies” before resorting to the “extraordinary remedy” of dismissing an indictment.63 But

petitioners also argue that under Morrison, their cases present such extreme circumstances, based

on the pattern of recurring violations by the government that warrant a more extreme remedy to

deter further lawlessness.64

         Petitioners further argue that requiring them to show individual prejudice before vacating

their convictions with prejudice would subvert Shillinger’s stated objective of deterrence by (1)




         61
              28 U.S.C. § 2255(b).
         62
              449 U.S. 361, 364 (1981).
         63
              United States v. Orozco, 916 F.3d 919, 925 (10th Cir. 2019).
         64
            Morrison, 449 U.S. at 365 n.2 noting the record did “not reveal a pattern of recurring violations by
investigative officers that might warrant the imposition of a more extreme remedy in order to deter further
lawlessness”); see also Brecht v. Abrahamson, 507 U.S. 619, 638 n.9 (1993) (“[while] not presented with such a
situation here[,] . . . [o]ur holding does not foreclose the possibility that in an unusual case, a deliberate and
especially egregious error of the trial type, or one that is combined with a pattern of prosecutorial misconduct, might
so infect the integrity of the proceeding as to warrant the grant of habeas relief, even if it did not substantially
influence the jury’s verdict”); Robinson, 209 A.3d 25, 57–59 (Del. 2019) (discussing Morrison).




                                                           19
     Case 2:19-cv-02491-JAR-JPO Document 940 Filed 06/14/21 Page 20 of 21




rewarding government malfeasance; and (2) necessarily requiring the parties to litigate the

individual-prejudice question in each petitioner’s case. The Court agrees. As explained, under

Shillinger, once petitioners prove the elements for a per se violation, the Court must grant their

§ 2255 motions. The question for the Court then becomes how to tailor the relief to cure the

taint.

         Petitioners argue that under the unique circumstances of this case, collectively dismissing

with prejudice is the only remedy that “adequately deters this type of misconduct.”65 The

extreme remedy of dismissal with prejudice is the only remedy petitioners seek. The

government has steadfastly adhered to its position that no Sixth Amendment violation occurred

and never proposed an alternative remedy. Thus, this Court is faced with diametrically opposite

“all or nothing” proposals on the remedy spectrum.

         At their evidentiary hearings, petitioners will have to demonstrate whether they are

entitled to dismissal without prejudice. While petitioners have consistently stated this position in

their § 2255 motions and throughout these proceedings, they have now made clear that they

cannot demonstrate actual prejudice. Instead of showing an individual petitioner was actually

prejudiced by the government’s intentional intrusion, they will presumably rely on evidence of

the government’s pattern of misconduct, both before and after the Sixth Amendment violation.

Thus, disclosure of the content of the recordings to the government prior to the hearings is not

necessary to a determination of what remedy is necessary to cure any taint from the Sixth

Amendment violation. The government’s motion is denied on these grounds.




         65
              Shillinger v. Haworth, 70 F.3d 1132, 1142 (10th Cir. 1995).




                                                           20
     Case 2:19-cv-02491-JAR-JPO Document 940 Filed 06/14/21 Page 21 of 21




       IT IS THEREFORE ORDERED BY THE COURT that the government’s Motion for

Order (Doc. 891) allowing it to review the call recordings on which petitioners’ claims are based

in advance of their evidentiary hearings is denied.

       IT IS SO ORDERED.

       Dated: June 14, 2021

                                                  S/ Julie A. Robinson
                                                  JULIE A. ROBINSON
                                                  CHIEF UNITED STATES DISTRICT JUDGE




                                                21
